Case 5:20-cv-00616-BJD-PRL Document 20 Filed 02/08/21 Page 1 of 1 PageID 137




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

PARELLI NATURAL HORSE-MAN-
SHIP, INC., a Colorado Corporation

       Plaintiff,

v.                                                         Case No: 5:20-cv-616-Oc-39PRL

LINDA PARELLI, PAUL
FLOCKHART AKA ANDREW
WOOD, SUE FLOCKHART AKA SUE
LAMSWOOD, HAPPY HORSE
HAPPY LIFE, INC. and ANDREW
WOOD, INC. DBA LEGENDARY
MARKETING,

       Defendants.


                                          ORDER

       Before the court is the parties’ joint motion to temporarily stay this case in order to

engage in settlement negotiations and mediation. (Doc. 19). Accordingly, the parties’ joint

motion to stay (Doc. 19) is GRANTED. Defendants’ answer to Plaintiff’s complaint should

be filed on or before May 3, 2021, along with the parties’ case management report.

       DONE and ORDERED in Ocala, Florida on February 8, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties
